DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/30/2022 has been entered. As directed by the amendment: claims 1 – 3, 5 and 13 are amended. Claims 15 -20 remain withdrawn. Thus, claims 1 -14 are currently pending. The amendment made to the claims are sufficient to overcome the objections made to claims 2 and 5 and the indefinites rejections under 35 U.S.C. 112(b) to claims 3 and 13 – 14 in the Non-Final Rejection dated 03/30/2022. Accordingly, those Rejections are withdrawn. Applicants Remarks/Arguments are fully considered (see “Response to Arguments” section) and the following Final rejection is made herein.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “float assembly" in claims 1 - 2 and 6 - 7, and "a homing assembly” in claims 1, 8, and 10 -11. The “Float Assembly” that appears first in the independent claim 1, is claimed as: “a float assembly interconnects the gun to the frame, the float assembly configured to permit the gun to move relative to the frame between the home position and the securing position in response to the first and second members closing about the workpiece which urges the gun to move freely relative to the frame.” Here the term “float assembly” is never defined structurally. That is, no limitation in the above quoted claim language describes what “float assembly” structurally is or entails. Instead, the limitations that follow “float assembly”: “interconnects the gun to the frame” and “permit the gun to move relative to the frame between the home position and the securing position in response to the first and second members closing about the workpiece which urges the gun to move freely relative to the frame” are simply describing what the “float assembly” does. In other words, “float assembly” is described functionally.
Moreover, the plain meaning of “assembly” is “A fitting together of parts to make a whole” – https://www.yourdictionary.com. does not define a specific stricture and “float” is defined as a Verb: “to rest on the surface of or be suspended without sinking”-https://www.merriam-webster.com/dictionary. Thus, “assembly” is a nonce term or a generic place holder modified by a functional limitation (verb) “float”. Therefore, the broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art is interpreted to mean pivoted links or bars (58, 60) as described in paragraphs (0066, 0075) and shown in FIG. 7A &7B) that connect the frame with the welding gun or equivalents thereof.
The “homing Assembly” that appears first in the independent claim 1, is claimed as: “a homing assembly configured to hold the gun in the home position, the homing assembly configured to release the gun and permit the gun to move from the home position to the securing position during the securing operation.” Here the term “homing assembly” is never defined structurally. That is, no limitation in the above quoted claim language describes what “homing assembly” structurally is or entails. Instead, the limitations that follow “homing assembly”: “configured to hold the gun in the home position” and “configured to release the gun and permit the gun to move from the home position to the securing position during the securing operation” are simply describing what the “homing assembly” does. In other words, “homing assembly” is described functionally.
Moreover, the plain meaning of “assembly” is “A fitting together of parts to make a whole” – https://www.yourdictionary.com. does not define a specific stricture and “homing” is defined as: “orienting or directing homeward or to a destination.” https://www.vocabulary.com/dictionary.
 Thus, “assembly” is a nonce term or a generic place holder modified by a functional limitation “homing”. Therefore, the broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art is interpreted to mean an actuator that engages guide pins to urge the welding gun to a fixed home position, as described in paragraph (0066) and shown in Figs. (7A, 7B and 8) and equivalent thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 5 and 7 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahs et al. (DE 10201101390), herein after called Stahs-390, in view of Stahs (US 2006/0013945 a1) and herein after called stahs-945.
Regarding claim 1, Stahs-390 discloses a securing system (a robotic spot-welding system, FIG. 1 and FIG.2) comprising: a robot (robot 16, FIG. 1 and FIG.2) configured to transfer a workpiece to a home position (industrial robot 16 configured to move workpiece 10 in a desired orientation to the spot welding tool 18, (0014))); a securing station (12, FIG. 1 and 2) includes: a frame (guide frame 28, (0014, 0015, FIG.1 and 2)); a gun (a spot-welding tool 18, (0014, FIG. 1 and 2) supported on the frame (the spot welding too1 18 is mounted on guide frame 28), (0014, FIG. 17 and 2)), the gun includes first and second members movable relative to one another (the spot welding tool 18 two moving welding tongs 20 relative to each other, (0016, FIG. 1 and 2)), the gun is configured to secure a component to the workpiece in a securing position during a securing operation (the spot welding tool 18 is configured to secure welding electrodes 22 to the workpiece 10 by the movement of the welding tong 20 during the welding operation, (0017, FIG. 1 and 2)); and a float assembly (plat form 24, FIG. 1 and 2) interconnects the gun to the frame (platform 24 connects the spot welding tool 18 with guide frame 28 by means of a drive 26, (0014 and FIG. 1 and 2)), the float assembly configured to permit the gun to move relative to the frame between the home position and the securing position in response to the first and second members closing about the workpiece which urges the gun to move freely relative to the frame (the platform 24 ( float assembly) is configured to move the spot welding tool 18 on the guide frame 28 by means drive 26 to a welding position during welding the workpiece 10 or away from the workpiece when welding is stopped, (0015 - 0017, 0021, FIG. 1 and 2) thus, the welding tool 18 is gliding freely on the guide frame 28. Further, the tool 18 moves synchronously in the guide devices 28 during the welding process (0015), the welding movements of the welding gun 20 and the current supply of the electrodes 22 by the main control device 30 are synchronized with the movements of the workpiece 10 (0017), there is a synchronization of the gliding the welding tool 18 (gun) into a welding position and a non-welding position executed by platform 24 freely on the guide frame 28 ); a homing assembly configured to hold the gun in the home position, the homing assembly configured to release the gun and permit the gun to move from the home position to the securing position during the securing operation (Stahs-390 already teaches the spot welding tool 18 moves into a welding position securing the electrodes to the workpieces 10 by moving the welding tongs 20 together and moving the platform 24 on the guide frame 28 by drive 26 and a non-welding nominal position when not welding, (0021 — 0025). This implicitly teaches that an assembly or a mechanism for holding the spot-welding tool 18 in a nominal non-welding position and releasing it to move to a welding position already exists).
Stahs-390 does not explicitly show “a homing assembly” configured to hold the gun in the home position, the homing assembly configured to release the gun and permit the gun to move from the home position to the securing position during the securing operation.
However, Stahs- 945 that teaches controlling of the positioning of workpiece and tool with a robot in a production machine and an apparatus for clinching features on an automobile door 10 with a punch 1 and a die 2, which are mounted opposing to each other on a carriage 3 (0002, 0018), also teaches a homing assembly (a motor 4, gear elements 5 and guiding elements 6, FIG. 1 and 2) configured to hold the gun in the home position, the homing assembly configured to release the gun and permit the gun to move from the home position to the securing position during the securing operation (during clinching (securing position) ,punch 1 and die 2 are moved in the positive y-direction with the guiding elements 6 and directly subsequent to clinching the disengaged punch 1 and die 2 are moved by means of the motor 4 and the gear elements 5 in the negative y-direction (home position) holding for the next clinching, (00271)).
This allows a continuous movement of the workpiece (automobile door) by the robot that results in the reduction of non-productive time and efficiency (0021, 0022).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to include a homing assembly (a guiding element 6) that holds the gun in a home position and release it to move to a securing position (clinching or welding position) in order to synchronize the movement of the welding gun with the movement of the robot that results in the reduction of non-productive time and efficiency.
Regarding claim 2, Stahs-390 in view of Stahs-945 teaches the system according to claim 1, wherein the float assembly is configured to permit the gun to glide in a plane in X- and Y- directions relative to the frame between the home position and the securing position (the platform 24 permits movement  the spot welding tool 18 on a guide frame 28 in into a welding position and non-welding position ( x- axis), as well as movement of the welding tongs 22 to open and close ( y – axis), Stahs-390 (0015 -0017, FIG. 1 &2)).
Regarding claim 3, Stahs-390 in view of Stahs-945 teaches the system according to claim 2, wherein one of the first and second members includes a pin, the pin is configured to engage the workpiece during the securing operation thereby causing a force on the pin that urges the gun to move relative to the frame via float assembly (the movement of the spot welding gun and the workpiece is synchronized such that when the electrode tips 22 engage the workpiece a trigger signal causes the spot welding gun to move to a welding position relative to the guide frame 28to establish a local welding connection between the gun and the workpiece, Stahs-390 (0017, 0023)).
Regarding claim 4, Stahs-390 in view of Stahs-945 teaches the system according to claim 3, wherein the component is a fastener, and the gun is a weld gun (gun 78 is a spot-welding tool and the components are electrode 22 to weld workpiece 10, Stahs-390 (0014, FIG. 1 and 2)). 
Regarding claim 5, Stahs-390 in view of Stahs-945 teaches the system according to claim 4, wherein the first member is a first electrode, and the second member is a second electrode movable between electrode retracted and electrode advanced positions, and the pin is provided on the second electrode, wherein the pin is movable between pin advanced and pin retracted positions with the second electrode in the electrode advanced position (both electrode tips are movable between electrode retract and electrode advance positions as the welding tongs 20 holding the electrodes 22 are movable reattracting from each other or advancing to each other by control device 30 and dateline 34, Stahs-390 (0016)). 
Regarding claim 7, Stahs-390 in view of Stahs-945 teaches the system according to claim 6, wherein the float assembly includes links that interconnect the gun to the frame, the links configured to permit the gun to move in the horizontal plane (the platform 24 includes a drive 26 that interconnects the spot-welding gun 18 with the guide frame 28 and allows the spot-welding gun to move in the horizontal plane, Stahs-390 (0014, FIG. 1 and 2)).
Regarding claim 8, Stahs-390 in view of Stahs-945 teaches the system according to claim 1, wherein the homing assembly includes an actuator configured to move the gun to the home position (subsequent to clinching (securing position), the disengaged punch 1 and die 2 are moved by the homing assembly motor 4 and the gear elements 5 in the negative y-direction (home position), Stahs-945 (0021)).
Regarding claim 9, Stahs-390 in view of Stahs-945 teaches the system according to claim 8, wherein the actuator maintains the gun in the home position when actuated (subsequent to clinching (securing position), the disengaged punch 1 and die 2 are moved by the homing assembly motor 4 and the gear elements 5 in the negative y-direction (home position) holding for the next clinching process, Stahs-945 (0021))
Regarding claim 10, Stahs-390 in view of Stahs-945 teaches the system according to claim 1, wherein the homing assembly includes multiple guides configured to maintain the gun in the home position (the homing assembly includes motor 4, gear elements 5 and guiding elements 6, Stahs-945 (FIG. 1 and 2)).
Regarding claim 11, Stahs-390 in view of Stahs-945 teaches the system according to claim 1, wherein the homing assembly includes a pin that selectively cooperates with a guide to retain the gun in the home position (the homing assembly includes a gear that cooperates with guiding elements 6 that holds the spot-welding gun 18 in the home position, Stahs-945 (0021, FIG. 1 and 2)).
Regarding claim 12, Stahs-390 in view of Stahs-945 teaches the system according to claim 11, wherein the guide includes arms that selectively engage the pin to locate the gun within a horizontal plane (the mounting punch 7 and die 2 includes carriage 3 can be positioned in horizontal direction within a frame 8, Stahs-945 (0018)).
Regarding claim 13, Stahs-390 in view of Stahs-945 teaches the system according to claim 5, wherein a control system evaluates the second electrode and pin positions to identify, contain, and remediate workpiece and operating fault conditions (the movements of the workpiece 10 by the robot 16 and the movement of the spot-welding tool 18 as well as the machining processes on the workpiece are timed to be coordinated with one another by the main controller 30, Stahs- 390 (0016)).
Regarding claim 14, Stahs-390 in view of Stahs-945 teaches the system according to claim 13, wherein the control system contains a schedule of parameters corresponding to a number of assembly configurations (a computer 48, which communicates with a programmable logic controller 50, is used to configure the system 12. Safety functions are also provided via the programmable logic controller. For instance, an emergency stop-switch 54 is communicated with the programmable logic controller 50, Stahs- 390 (0019, 0020)).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahs-390 in view of Stahs-945 in further view of (Nakamura et al. (US 5,530, 218 A).
Regarding claim 6, Stahs-390 in view of Stahs-945 teaches the system according to claim 1.
Stahs-390 in view of Stahs-945 does not teach the float assembly provides tension between the frame and the gun.
However, Nakamura that teaches a spot-welding system (FIG. 1), also teaches a support cylinder 11 (floating assembly) is hung vertically from a support beam 9 (frame) to move the welding arm 15 on a workpiece (w), (see FIG. 1). The support cylinder hanging between the support beam 9 and welding arm 15 provides tension between the frame and the gun. This enables to vertically move the welding arm 15 over overlapped workpieces for improved pressing (1: 05 -10).
Therefore, it would have been obvious for one of ordinary skill in the art for to provide tension between the frame and the welding arm of vertically arranged welding assemblies (FIG.1) in order to vertically move the welding arm 15 over overlapped workpieces for improved pressing as taught in Nakamura.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See,
e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seg. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 15/120, 901 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the independent claim 1: A securing system, a robot, a securing station, a frame, a gun supported on the frame, a float device and a homing device are similarly claimed in claim 2 of application No. 15/120,901.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's Remarks/arguments filed on 06/30/2022 have been fully considered and the following response is given.
Claim Interpretation 112(f)
Applicant alleges the claim interpretation of the term “float assembly” and “homing assembly” is improper because:
	“First, since the claims do not use the term "means for," there is a presumption against applying § 112(f)/§ 11216 to the claims. See MPEP § 2181. The Examiner has not provided any analysis that overcomes the presumption against applying § 112(f)/§ 11216. § 112(f)/§ 11216 does not apply for at least this reason.”
	This reasoning moot now, as a clarifying analysis is given in the current rejection as to why the terms are interpreted under 112(f).
	“Second, in order to overcome this presumption against §112(f)/§11216, the Examiner must establish that Applicant used a replacement for "means" in the claims, which is a "generic placeholder" that is not a term "understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." See MPEP § 2181, citing Williamson v. Citrix (the seminal case on point). Here, the claims do not merely recite the term "assembly." 
Rather, they recite afloat assembly interconnects the gun to the frame, the float assembly configured to permit the gun to move relative to the frame between the home position and the securing position in response to the first and second members closing about the workpiece which urges the gun to move freely relative to the frame; a homing assembly configured to hold the gun in the home position, the homing assembly configured to release the gun and permit the gun to move from the home position to the securing position during the securing operation. 
"Assembly" is not used as a placeholder for "means." Rather, they are referring to the structures the physical element(s) that flexibly join the gun to the frame (float assembly) and selectively hold the gun (homing assembly). One skilled in the art would understand that "float assembly" and "homing assembly" have a sufficiently definite meaning as the name for a structure. Thus, 6 
67038-070 PUS3§112(f)/§11216 does not apply.”
	Please see the detailed claim interpretation (112(f)) in the current rejection as to why the functional limitations that follow the term “float assembly” and “homing assembly” do not recite structure by their plain meaning as understood by persons of ordinary skill in the art.
 	Further, applicant mention some examples of terms that have been found not to invoke 112(f) interpretation and appears to equate “connector assembly” to terms “float assembly” and “homing assembly” for the purpose of claim interpretation under 112(f).
	The examiner respectfully disagrees because the word “connector” entails structure understood by ordinary skill person skill in the art as opposed to “float” or “homing”.
Claim objections and 112 (b) rejections
The amendment made to the claims are sufficient to overcome the objections made to claims 2 and 5 and the indefinites rejections under 35 U.S.C. 112(b) to claims 3 and 13 – 14 in the Non-Final Rejection dated 03/30/2022. Accordingly, those Rejections are withdrawn.
The obviousness Rejections under 35 U.S.C. 103
Regarding claim 1, the applicant appears to suggest that because stahs-390 (primary reference) float assembly (platform 24) moves the gun (welding tool 18) using motor under the control of main controller 30, it does not teach the gun moving freely in response to the first and second members of the gun closing about the workpiece.
	As clarified in the current rejection, the gliding of the welding tool into a welding position and a non- welding position is synchronized to the moment of the electrode and the workpiece and Stahs- 390 discloses the platform24 gliding the gun (welding tool18) freely on the frame 28. Further, the platform 24 using a motor and controller do not exclude the teaching of gliding the gun between welding position and non-welding position.
Regarding claim 2, the applicant alleges Neither Stahs '390 or Stahs '945 "permit the gun to glide in X- and Y- directions" as claimed. however, as indicated in the rejection plat form 24 permits the movement welding gun 18 between welding and non-welding position (x-axis) as well as he welding tongs to close and open (y-axis).
Regarding claim 3, applicant alleges “as noted above, weld gun motion in both Stahs '390 and Stahs '945 requires the controller to operate the drive or motor. Executing a programmed instruction or move does not equate to being urged to move by a pin.”
The reasoning for claim 1 applies. 
Regarding Claim 6, applicant alleges “Nakamura does not cure the deficiencies noted above with respect to the § 103 rejection of claim 1.”
	The reasoning for claim 1 applies. 

Double Patenting
The double patenting rejection made in the Non-final rejection is not withdrawn as a terminal disclaimer has not yet been filed.
Applicant states that a terminal disclaimer will be filed “upon allowance of the present application.” See Remarks, page 9.  However, such a response is not considered fully responsive to the rejection.  MPEP 804-1-B-1 states that a “complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 C.F.R. 1.321…” and that “Replies with an omission should be treated as provided in MPEP 714.03.”  
MPEP 714.03 states the following:
Where an amendment substantially responds to the rejections, objections, or requirements in a non-final Office action (and is a bona fide attempt to advance the application to final action) but contains a minor deficiency (e.g., fails to treat every rejection, objection, or requirement), the examiner may simply act on the amendment and issue a new (non-final or final) Office action. The new Office action may simply reiterate the rejection, objection, or requirement not addressed by the amendment (or otherwise indicate that such rejection, objection, or requirement is no longer applicable).

	Based upon the above, the examiner considers the lack of a complete response to the Double Patenting rejection to be a minor deficiency.  As such, the examiner simply reiterates the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JUSTIN C DODSON/            Primary Examiner, Art Unit 3761